Citation Nr: 1611973	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  10-39 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar spine osteoarthritis, degenerative disc disease, and disc derangement.

2.  Entitlement to an initial rating in excess of 10 percent for left knee chondromalacia patella.

3.  Entitlement to an initial rating in excess of 10 percent for right knee chondromalacia patella.

4.  Entitlement to service connection for a right wrist disability.

5.  Entitlement to service connection for a right shoulder disability.

6.  Entitlement to service connection for a right hip disability.

7.  Entitlement to service connection for right-sided chest pain, claimed as myofascial pain syndrome and anterior chest wall pain syndrome.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to April 1998. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and October 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the April 2009 rating decision, the RO granted service connection for a lumbar spine disability (characterized as osteoarthritis, degenerative disc disease, and disc derangement, mild), with a 10 percent rating, and for bilateral knee disability (characterized as chondromalacia patella), with a 10 percent rating for each knee.  All ratings were to be effective September 23, 2008.  In addition, the RO denied service connection for cervical spine, right wrist, right shoulder, and right hip disabilities.  In the October 2010 rating decision, the RO denied service connection for right sided chest pain.

The Board previously considered this appeal in February 2013, at which time it granted service connection for cervical spine osteoarthritis with degenerative disc disease (implemented in a May 2013 rating decision), remanded the issue of service connection for right-sided chest pain for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), and remanded the remaining issues for additional development.  

With regard to the grant of service connection for cervical spine osteoarthritis, this was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.

As to the issue of service connection for right-sided chest pain, the RO issued a statement of the case in December 2014.  Then, in January 2015, the Veteran submitted a substantive appeal.  Thus, the appeal continues with regard to this issue.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the RO in September 2011.  A transcript of that hearing is of record.

The claims file is now entirely contained in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS). 

In February 2016, the Veteran submitted a claim of service connection for posttraumatic stress disorder (PTSD).  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for a right hip disability and right-sided chest pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has demonstrated pain on motion of the thoracolumbar spine, but he retains 30 degrees or more of forward flexion without additional impairment after repetitive use, with no ankylosis, and with no incapacitating episodes.

2.  The weight of the evidence shows that the Veteran has mild radiculopathy of the right lower extremity.

3.  The weight of the evidence shows that the Veteran's service-connected bilateral knee disabilities have been manifested by mild but not moderate instability, by pain and painful motion, but with flexion to greater than 45 degrees and extension to 0 degrees; there is no ankylosis, impairment of tibia or fibula, or genu recurvatum.

4.  The weight of the evidence shows that the Veteran does not have a current right wrist disability.

5.  The weight of the evidence is against a finding that the Veteran's current right shoulder disability is related to service.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  The criteria for a separate rating of 10 percent, but no higher, for mild radiculopathy, right lower extremity, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.71a, DC 5243 (2015).

3.  The criteria for a rating in excess of 10 percent for chondromalacia patella, left knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

4.  The criteria for a rating in excess of 10 percent for chondromalacia patella, right knee, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a, DC 5226 to 5263 (2015).

5.  The criteria for service connection for a right wrist disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

6.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

VA notified the Veteran of the evidence and information necessary to substantiate his service connection and increased rating claims in October 2008, prior to the initial adjudication of the claims.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a); Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Concerning the duty to assist, all identified, pertinent treatment records have been obtained and considered.  This includes recent VA treatment records obtained pursuant to the February 2013 Board remand.

VA provided VA examinations in October 2008, March 2009, and June 2013.  There is no indication or argument that these examination are inadequate or that their findings do not reflect the current severity of the disabilities.

In sum, there is no additional notice or assistance that would be reasonably likely to aid in substantiating the Veteran's claim.  The AOJ fully complied with the remand directives, and no further remand is needed.  VA's has satisfied its duty to notify and assist; any errors committed were not harmful to the essential fairness of the proceedings, and the Veteran will not be prejudiced by a decision.  


II.  Analysis

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of the disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In determining the propriety of an initial disability rating, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

Lumbar Spine

The Veteran is currently in receipt of a 10 percent rating under DC 5010-5237, for lumbar spine osteoarthritis, degenerative disc disease, and disc derangement.

Under DC 5237, lumbosacral strain is to be evaluated under either General Rating Formula of Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a, DC 5243.

Under the General Rating Formula of Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees. Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1).

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  A 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

There are other factors that must be considered in addition to those contained in the applicable rating code.  The Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be considered.  38 C.F.R. § 4.59.

An October 2008 VA examination shows complaints of intermittent pain, on average 4/10, predominantly localized in the right low back, at times referring to right posterior thigh, and aggravated by activities such as bending over, sitting, as well as coughing.  The Veteran complained of subjective weakness, but no tingling and numbness, in the legs.  Bowel and bladder functions were intact.  He did not use a brace or assistive device and did not report additional limitation after repetitive use or during flare-ups; he denied any incapacitating episodes in the past 12 months.  Physical examination shows forward flexion up to 50 degrees, with pain, and a combined range of motion of 230 degrees.  The examiner did not note any additional range of motion loss following repetitive use or due to pain, weakness, fatigue, lack of endurance or incoordination.  There was no indication that the Veteran had ankylosis.

A March 2009 VA examination shows symptoms of constant dull and aching pain (moderate in severity) in the lumbosacral spine, predominantly towards the right, with radiating pain to the bilateral lower limbs, posterior aspect.  There was no indication of flare-ups or incapacitating episodes.  Gait was normal, and there was no indication of ankylosis.  Physical examination shows forward flexion up to 70 degrees, with pain, and a combined range of motion of 176 degrees.  The examiner did not note any additional range of motion loss following repetitive use.  

A June 2013 VA examination shows reports of constant pain across the low back, with occasional radiation down posterior right thigh.  No flare-ups were noted.  Physical examination shows forward flexion up to 70 degrees, with painful motion, and a combined range of motion of 220 degrees or greater.  After repetitive use, forward flexion was up to 50 degrees.  There was mild radiculopathy in the right lower extremity, with involvement of the sciatic nerve, but no other neurological abnormalities.  The Veteran did not have intervertebral disc syndrome and occasionally used a cane.  There was no indication of ankylosis.

Based on this evidence, the Board finds that a higher rating of 20 percent under the General Rating Formula for Diseases and Injuries of the Spine is warranted, for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees.  See October 2008 and June 2013 VA examinations.  A rating in excess of 20 percent is not warranted as there is no evidence of ankylosis.

In addition, the Board finds that the evidence supports entitlement to a separate rating of 10 percent for mild radiculopathy of the right lower extremity, with sciatic nerve involvement.  38 C.F.R. § 4.124a, DC 8520; see June 2013 VA examination; see also October 2008 VA examination (showing complaints of radiating pain to the right leg).  A higher rating is not warranted as moderate or severe radiculopathy is not shown.  Similarly, there is no objective evidence of left leg radiculopathy.

All potentially applicable diagnostic codes have been considered, and the Veteran is not entitled to a rating in excess of the rating already assigned.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings have been considered, but are not warranted, as the Veteran's symptomatology remained relatively stable during the appeal period.  Any increases in severity were not sufficient for a higher rating for the reasons discussed above.  Hart, 21 Vet. App. at 509-10.

Extraschedular consideration is not warranted under 38 C.F.R. § 3.321(b)(1).  His symptomatology is fully contemplated by the schedular rating criteria.  Therefore, the rating schedule is adequate, it is not an exceptional or unusual disability picture, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

A claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence supports a rating of 20 percent, but no higher, for the Veteran's service-connected lumbar spine disability and a separate rating of 10 percent, but no higher, for mild radiculopathy of the right lower extremity.

Knees

The Veteran's bilateral knee disabilities are each currently rated as 10 percent disabling under DC 5299-5257.  He seeks higher ratings for both knees.  The Board will consider whether he is entitled to higher or separate ratings under all applicable diagnostic codes.

Under Diagnostic Code 5260, a 10 percent rating is warranted for leg flexion limited to 45 degrees.  A 20 percent rating is warranted for leg flexion limited to 30 degrees.  A 30 percent rating is warranted for leg flexion limited to 15 degrees.

Pursuant to Diagnostic Code 5261, a 10 percent rating is warranted for leg extension limited to 10 degrees.  A 20 percent rating is warranted for leg extension limited to 15 degrees.  A 30 percent rating is warranted for leg extension limited to 20 degrees.  A 40 percent rating is warranted for leg extension limited to 30 degrees.  A 50 percent rating is warranted for leg extension limited to 45 degrees.

Separate ratings under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension), both codified at 38 C.F.R. §4.71a, may be assigned for disability of the same joint.  See VAOPGCPREC 9- 2004.

Ankylosis of the knee will be rated as 60 percent disabling if at an extremely unfavorable angle, in flexion at an angle of 45 degrees or more.  A 50 percent rating will be assigned if the knee is in flexion between 20 degrees and 45 degrees.  The disability will be rated at 40 percent if it is in flexion between 10 degrees and 20 degrees.  A 30 percent rating will be assigned if there is ankylosis at a favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Finally, impairment of the tibia and fibula will be rated as 40 percent disabling where there is a nonunion, with loose motion, requiring brace.  A malunion of the tibia and fibula will be rated as 30 percent disabling if there is marked knee or ankle disability, 20 percent disabling if there is moderate knee or ankle disability, and 10 percent disabling if there is slight knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2014).

The law permits separate ratings for arthritis and instability of a knee.  Specifically, the VA General Counsel has held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 because the arthritis would be considered an additional disability warranting a separate rating even if the limitation of motion was not compensable.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  Likewise, the VA General Counsel has also held that, when x-ray findings of arthritis are present and a Veteran's knee disability is evaluated under Code 5257, the Veteran would be entitled to a separate compensable rating under Diagnostic Code 5003 if the arthritis results in noncompensable limitation of motion and/or objective findings or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Pursuant to 38 C.F.R. § 4.71a (Diagnostic Code 5257), a rating of 10 percent is warranted when the Veteran experiences slight subluxation or lateral instability.  A rating of 20 percent is warranted when the Veteran experiences moderate subluxation or lateral instability.  A rating of 30 percent is warranted when the Veteran experiences severe subluxation or lateral instability. 

Dislocation of the semilunar cartilage of the knee with frequent episodes of "locking," pain and effusion into the joint warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258.

Removal of the semilunar cartilage, which is symptomatic, warrants a 10 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5259.

Turning to the evidence of record, an October 2008 VA examination shows complaints of constant right knee pain (on average 9/10 in intensity), aggravated by sitting, standing, and running, with occasional clicks, buckles, and locks.  It also shows complaints of constant left knee pain (on average 5/10 in intensity), aggravated by exercise, with occasional clicks, buckles, and locks.  He did not use a brace or assistive device and did not report additional limitation following repetitive use or during flare-ups.  Range of motion for the right knee was 0 to 125 degrees, with mild pain.  Range of motion for the left knee was 0 to 130 degrees, with mild pain.  For both knees, there was no additional range of motion loss after repetitive use or due to pain, weakness, fatigue, incoordination, or lack of endurance.

A March 2009 VA examination shows symptoms of knee pain, stiffness, and weakness, with daily locking episodes.  For both knees, the examiner noted the presence of crepitation, clicks or snaps, and subpatellar tenderness.  There was also suprapatellar effusion, characterized as moderate for the right knee, mild for the left knee.  The Veteran did not use a brace or assistive device.  Range of motion for the right knee was 0 to 130 degrees, with motion pain.  Range of motion for the left knee was 0 to 130 degrees, with motion pain.  For both knees, there was no additional range of motion loss after repetitive use.

VA treatment from June 2009 shows report of constant knee pain at the medial joint line, worsened by squatting and stair climbing, with minimal associated locking and no swelling, instability, use of brace or history of surgery.  The examiner noted full range of motion for flexion and extension and no effusion or crepitus.  VA treatment from July 2009 shows a diagnosis of right knee probable medial meniscal injury without any mechanical symptoms or appreciable effusion. Subsequent VA treatment August 2009 shows no evidence of meniscal tear and findings most consistent with a ganglion cyst posterior lateral to the joint capsule.

A June 2013 VA examination shows complaints of bilateral knee pain, progressively worse over time, with occasional clicks, buckles and locks, but no flare-ups.  Range of motion for both knees was 0 to 130 degrees, with no objective evidence of painful motion and no additional range of motion loss after repetitive use.  Further, there was no evidence of instability, patellar subluxation/dislocation, tibial or fibular impairment, or meniscal condition, and the Veteran did not require the use of an assistive device.  

As stated above, the Veteran's bilateral knee disabilities are each currently rated as 10 percent disabling under DC 5299-5257.  To warrant a rating higher than 10 percent under DC 5257, the evidence must show moderate recurrent subluxation or lateral instability.  None of these has been shown for either of the Veteran's knees.  

A separate rating under DC 5260 is not warranted, as the evidence shows, at its worst, limitation of flexion up to 125 degrees in the right knee and 130 degrees in the left knee, with pain in both cases.  For both knees, the Veteran did not have any additional limitation of motion due to pain, weakness, incoordination, or fatigability with repetitive testing on any examination, and no flare-ups were reported.  Similarly, a separate rating under DC 5261 is not warranted, as there is no evidence of limitation of extension.

Ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5258 (dislocated semilunar cartilage or meniscus), DC 5259 (symptomatic removal of semilunar cartilage or meniscus), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, the evidence does not establish any such impairment that is connected to the Veteran's service-connected bilateral knee disabilities.  Moreover, the Veteran's bilateral knee manifestations are contemplated by currently assigned rating of 10 percent under DC 5299-5257.  This includes consideration of additional impairment during flare-ups or with repetitive use due to pain or other factors, such as decreased endurance and less movement than normal due to symptoms such as swelling or stiffness, per DeLuca and Mitchell.  

In summary, higher or separate ratings for the Veteran's bilateral knee disabilities are not warranted, with consideration of all potentially applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The disability picture does not more nearly approximate the criteria for the next higher rating under any applicable code; therefore, the lower rating must be assigned.  See 38 C.F.R. § 4.7.  Staged ratings are not warranted, as the Veteran's knee symptomatology has remained relatively stable, and any increases in severity were not sufficient for a separate or higher rating for a distinct period.  Fenderson, 12 Vet. App. at 126-27.

For both knees, referral for extraschedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted because this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional symptoms stemming from other service-connected disabilities that have not been attributed to the specific service-connected condition on appeal where there is any doubt as to their origin.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, a claim for total disability rating on the basis of individual unemployability (TDIU) has not been raised.  Cf. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

In sum, the weight of the evidence is against a rating in excess of 10 percent for the Veteran's service-connected bilateral knee disabilities.

Service Connection 

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Where a disease is first diagnosed after discharge, service connection will be granted when all of the evidence, including that pertinent to service, establishes it was incurred in active service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the condition incurred or aggravated by service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding any material issue, or the evidence is in relative equipoise, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Right Wrist

The Veteran contends that he has a right wrist disability that is related to service.  He is competent to report his observable symptoms and history, including the onset and timing of wrist symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific musculoskeletal condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

The Veteran underwent a VA examination for his right wrist in June 2013.  See June 2013 VA examination report at 53.  The examiner noted the Veteran's complaints and history of intermittent right wrist pain since 1993.  See also September 2011 Board hearing transcript at 8 (stating that symptoms began in 1993).  The Veteran did not link the symptoms to trauma and indicated that he had never taken medications for the pain.  The examiner also noted that June 2013 X-rays showed no fracture or significant degenerative changes.  The examiner concluded that there was no evidence of a current wrist disability.  

VA treatment from August 2015 shows complaints of aching in the shoulder, wrist, and hips, with a diagnosis of multiple joints pain.  X-rays were ordered for several joints, but not for the wrist.  Subsequent VA treatment from September 2015 shows no complaints of wrist pain.  To the earlier diagnosis of multiples joints pain, the provider added a note that lab results did not show evidence of Lyme disease, rheumatoid arthritis or lupus.

As stated above, the Veteran is not competent to diagnose a specific musculoskeletal disability, as that requires medical expertise.  In contrast, a VA examiner found no evidence of a current wrist disability.  While subsequent VA treatment records show further complaints of wrist pain, the Board notes that such complaints were not deemed significant enough so as to warrant wrist X-rays, and that subsequent treatment records do not show additional complaints of wrist pain.  

In sum, the most probative evidence shows that the Veteran does not have a current right wrist disability.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (disallowing service connection where there was no current disability).  The preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply, and the claim for a right wrist disability must be denied.  38 C.F.R. §§ 3.102, 3.303.


Right Shoulder

The Veteran is also claiming service connection for a right shoulder disability.  

The medical evidence shows a diagnosis of mild to moderate acromioclavicular arthrosis for the right shoulder.  See June 2013 VA examination; September 2015 VA treatment record (in Virtual VA).

The Veteran contends that his current right shoulder disability is related to strenuous exercise during service, to include pull-ups, sit-ups, heavy lifting, shooting, throwing grenades, and close-quarters combat.  See September 2011 Board hearing transcript at 8.  He reported that he began experiencing shoulder symptoms in 1993, during boot camp or shortly thereafter.  He additionally reported that he did not report to sick call for this disability as he considered it to be part of his service, and it was not acceptable to seek treatment for such conditions.

The Veteran is competent to report his observable symptoms and history, including the onset and timing of shoulder symptoms, and such reports must be considered.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Nevertheless, he is not competent to diagnose a specific musculoskeletal condition or the cause of his symptoms, as this requires testing and medical expertise.  Id.

The June 2013 VA examiner opined that the Veteran's right shoulder disability is less likely as not due to his military service.  See September 2013 VA opinion.  He reasoned that the Veteran's diagnosed degenerative joint disease of the right acromioclavicular joint was due to years of daily wear and tear and the aging process.  The examiner pointed out that the medical records did not show any evidence of trauma that could account for his currently diagnosed disability.  With regard to the reported in-service injury (for which the Veteran admittedly did not seek treatment), the examiner reasoned that only a sufficiently severe injury would cause problems 20 years after the fact.  Furthermore, such injury would likely require medical attention.  Although this opinion appears to be partially based on the absence of corroborating evidence, the Board finds the opinion to be adequate.  The Veteran contends that his shoulder disability is the result of rigorous physical activity over time, not of a specific shoulder injury.  The examiner's opinion, as understood by the Board, is that the current shoulder disability is less likely as not related to the Veteran's reported history of rigorous physical activity in service.  

To the extent that the Veteran's testimony suggests that he experienced a severe right shoulder injury, the Board finds that such testimony is not credible, as it is not supported by the evidence of record.  Service treatment records show complaints of, or treatment for, symptoms in several areas of the body, such as the knees and the right upper quadrant, but not in the right shoulder.  Similarly, the Veteran did not report a history of shoulder issues, or was a shoulder condition noted, at separation.

In sum, the preponderance of the evidence is against service connection for a right shoulder disability, and the claim must be denied.  38 C.F.R. § 3.102, 3.303.


ORDER

A higher rating of 20 percent for the Veteran's service-connected lumbar spine disability is granted.

A separate rating of 10 percent for mild radiculopathy of the right lower extremity, associated with the service-connected lumbar spine disability, is granted.

A rating in excess of 10 percent for left knee chondromalacia patella is denied.

A rating in excess of 10 percent for right knee chondromalacia patella is denied.

Service connection for a right wrist disability is denied.

Service connection for a right shoulder disability is denied.



REMAND

The Veteran is seeking service connection for a right hip disability.  A June 2013 VA examination shows a diagnosis of right hip tendinitis.  The examiner opined that his current hip disability was not caused by an injury or event in service.  This opinion is inadequate for the following reasons.  First, in considering the question of direct service connection, the examiner did not apply the appropriate standard (i.e., whether the right hip disability is at least as likely as not related to service).  Moreover, the examiner did not consider the question of whether the current hip disability is secondary to the service-connected bilateral knee disabilities.  It is also noted that service connection is in affect for a lumbar disability as well, and the relationship between that disorder and the hips should also be explored.  The Veteran has stated that his hip pain started after the onset of right knee issues.  See June 2013 VA examination at 3.  As such, secondary service connection must be considered.  Since an adequate medical opinion is not of record, a new one should be obtained.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); cf. Hensley v. Brown, 5 Vet. App. 155 (1993).

As stated in the introduction, the Board previously remanded the issue of service connection for right-sided chest pain for issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 239 (1999).  Such statement of the case was issued in December 2014.  Then, in January 2015, the Veteran submitted a substantive appeal, in which he requested a Board hearing.  As the Veteran has not had an opportunity to offer testimony on the issue of service connection for right-sided chest pain, the RO should schedule a Board hearing on that particular issue.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file, including a copy of this remand, to the individual who conducted the June 2013 VA examination, or another examiner if that individual is unavailable, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted in the examiner's report.

The examiner should respond to the following:

Is it at least as likely as not (probability of 50 percent or more) that a current right hip disability was incurred in active service?  If not, is any right hip disability at least as likely as not proximately due to the Veteran's service-connected bilateral knee or back disabilities?  If not, then is it at least as likely as not that any right hip disability has been aggravated by his service-connected knee or back disabilities?  

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  In addition, schedule the Veteran for a Board hearing with regard to the issue of service connection for right-sided chest pain.  Notice of the hearing must be sent to the Veteran at his current mailing address.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


